
	
		II
		112th CONGRESS
		2d Session
		S. 3395
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2012
			Mr. Merkley introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Federal Crop Insurance Act to extend certain
		  supplemental agricultural disaster assistance programs.
	
	
		1.Short titleThis Act may be cited as the
			 Wildfire and Drought Relief for
			 Ranchers and Farmers Act of 2012.
		2.Supplemental
			 agricultural disaster assistance programsSection 531 of the Federal Crop Insurance
			 Act (7 U.S.C. 1531) is amended—
			(1)in subsection
			 (c)(1), by striking The Secretary shall use such sums as are necessary
			 from the Trust Fund and inserting Of the funds of the Commodity
			 Credit Corporation, the Secretary shall use such sums as are necessary for
			 fiscal year 2012;
			(2)in subsection
			 (d)(2), by striking The Secretary shall use such sums as are necessary
			 from the Trust Fund and inserting Of the funds of the Commodity
			 Credit Corporation, the Secretary shall use such sums as are necessary for
			 fiscal year 2012;
			(3)in subsection
			 (e)(1)—
				(A)by striking
			 The Secretary and inserting Of the funds of the Commodity
			 Credit Corporation, the Secretary; and
				(B)by striking
			 per year from the Trust Fund and inserting for fiscal
			 year 2012;
				(4)in subsection
			 (f)(2)(A), by striking the Secretary shall use such sums as are
			 necessary from the Trust Fund and inserting of the funds of the
			 Commodity Credit Corporation, the Secretary shall use such sums as are
			 necessary for fiscal year 2012; and
			(5)in subsection (i), by striking This
			 section and inserting Except as otherwise provided in this
			 section, this section.
			
